      Case 2:17-cv-00161-DGC Document 22 Filed 11/23/20 Page 1 of 4



1    A. Layne Stackhouse
     SHRADER & ASSOCIATES LLP
2    9 Greenway Plaza, Suite 2300
     Houston, TX 77046
3    Telephone: 713.782.0000
     Facsimile: 713.571.9605
4    layne@shraderlaw.com
5    Mark S. O’Connor
     BEUS GILBERT MCGRODER PLLC
6    701 N 44th St.
     Phoenix, AZ 85008
7    Telephone: 480.429.3000
     moconnor@beusgilbert.com
8    ram@westrikeback.com
9    Attorneys for Plaintiff
10   James R. Condo (#005867)
     Kristine L. Gallardo (033975)
11   SNELL & WILMER L.L.P.
     One Arizona Center
12   400 E. Van Buren, Suite 1900
     Phoenix, AZ 85004-2202
13   Telephone: 602.382.6000
     Facsimile: 602.382.6070
14   jcondo@swlaw.com
     kgallardo@swlaw.com
15
     Richard B. North, Jr. (admitted pro hac vice)
16   Georgia Bar No. 545599
     Matthew B. Lerner (admitted pro hac vice)
17   Georgia Bar No. 446986
     Mark R. Nash (admitted pro hac vice)
18   Georgia Bar No. 857055
     NELSON MULLINS RILEY &
19      SCARBOROUGH LLP
     201 17th Street, NW / Suite 1700
20   Atlanta, GA 30363
     Telephone: 404.322.6000
21   Facsimile: 404.322.6050
     richard.north@nelsonmullins.com
22   matthew.lerner@nelsonmullins.com
     mark.nash@nelsonmullins.com
23
     Attorneys for Defendants C. R. Bard, Inc. and
24   Bard Peripheral Vascular, Inc
25
26
27
28
       Case 2:17-cv-00161-DGC Document 22 Filed 11/23/20 Page 2 of 4



1                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF ARIZONA
2
      Teresa M. Truitt, as administrator of the
3     Estate of Margaret Moses,
4                           Plaintiff,                 Case No. 2:17-cv-00161-DGC
5     v.                                               JOINT MOTION TO TEMPORARILY
6     C. R. Bard, Inc., et al.                         STAY DISCOVERY AND ALL
                                                       PRETRIAL DEADLINES
7                           Defendants.
8
            Plaintiff, Teresa M. Truitt, as administrator of the Estate of Margaret Moses, and
9
     Defendants C. R. Bard, Inc. and Bard Peripheral Vascular, Inc. (together, “Bard” or
10
     “Defendants”) (collectively, “Parties”), pursuant to Fed. R. Civ. P. 26(c) and (d) and the
11
     Court’s inherent powers, respectfully request that this Court enter an Order temporarily
12
     staying discovery and all pretrial deadlines imposed by the Court, the Local Rules, and the
13
     Federal Rules of Civil Procedure in this case for 120 days while the Parties work to finalize
14
     settlement terms. In support of this Joint Motion, the Parties state as follows:
15
            1.      This case was part of the Multi-District Litigation proceeding In re Bard IVC
16
     Filters Products Liability Litigation, MDL 2641 (D. Ariz.), pending before this Court,
17
     before it was unconsolidated from the MDL and assigned to this Court.
18
            2.      The Parties have agreed to a settlement in principle and are currently
19
     finalizing settlement terms. The Parties agree that a temporary stay of discovery and all
20
     pretrial deadlines imposed by the Court, the Local Rules, and the Federal Rules of Civil
21
     Procedure in this case for 120 days is warranted because the Parties have a genuine belief
22
     that this action will be completely resolved by settlement, obviating the expense of further
23
     litigation and the expenditure of additional judicial resources.
24
            3.      This Court has broad discretion to stay proceedings as incidental to its power
25
     to control its own docket – particularly where, as here, a stay would promote judicial
26
     economy and efficiency. See Clinton v. Jones, 520 U.S. 681, 706 (1997); Landis v. N. Am.
27
     Co., 299 U.S. 248, 254 (1936) (recognizing that the “[p]ower to stay proceedings is
28

                                                   2
       Case 2:17-cv-00161-DGC Document 22 Filed 11/23/20 Page 3 of 4



1    incidental to the power inherent in every court to control disposition of causes on its docket
2    with economy of time and effort for itself, for counsel, and for litigants”); Munson v. Butler,
3    776 Fed. Appx. 339, 342 (7th Cir. 2019) (“a district court has inherent power to exercise
4    its discretion to stay proceedings to avoid unnecessary litigation.”); CMAX, Inc. v. Hall,
5    300 F.2d 265, 268 (9th Cir. 1962) (district courts possess “inherent power to control the
6    disposition of the causes on its docket in a manner which will promote economy of time
7    and effort for itself, for counsel, and for litigants”).
8           4.      Federal Rules of Civil Procedure 26(c) and 26(d) also vest the Court with
9    authority to limit the scope of discovery or control its sequence, upon a showing of good
10   cause and reasonableness. Crawford-El v. Britton, 523 U.S. 574, 598 (1998).
11          5.      Facilitating the Parties’ efforts to resolve their dispute entirely through
12   settlement is reasonable and constitutes good cause for granting the requested short-term
13   stay of discovery and other pretrial deadlines.
14          6.      Thus, the Parties jointly move this Court for an Order staying discovery and
15   all pretrial deadlines imposed by Court order, Local Rules, or the Federal Rules of Civil
16   Procedure in this case for 120 days to allow the Parties to continue to work to finalize
17   settlement terms, which will likely resolve this dispute. This will further facilitate
18   settlement discussions and prevent unnecessary expenditures of the Parties and judicial
19   resources.
20          7.      The Parties agree that the relief sought herein is necessary to handle the case
21   in the most economical fashion, yet will allow sufficient time to schedule and complete
22   discovery if necessary, consistent with the scheduling obligations of counsel. The relief
23   sought in this Joint Motion is not purely for delay, but so that justice may be done.
24          WHEREFORE, the Parties jointly request that discovery and all pretrial deadlines
25   be stayed for 120 days to allow the Parties to finalize settlement terms.
26
27          DATED this 23rd day of November, 2020.
28

                                                      3
       Case 2:17-cv-00161-DGC Document 22 Filed 11/23/20 Page 4 of 4



1
          SHRADER & ASSOCIATES,                         NELSON MULLINS RILEY &
2         LLP                                           SCARBOROUGH LLP
3
4     By: /s/A. Layne Stackhouse___               By: /s/ Matthew B. Lerner _________________
          A. Layne Stackhouse                         Richard B. North, Jr. (admitted pro hac vice)
5         SHRADER & ASSOCIATES LLP                    Georgia Bar No. 545599
          9 Greenway Plaze, Suite 2300                Matthew B. Lerner (admitted pro hac vice)
6         Houston, TX 77046                           Georgia Bar No. 446986
          Telephone: 713.782.0000                     Mark R. Nash (admitted pro hac vice)
7         Facsimile: 713.571.9605                    Georgia Bar No. 857055
          layne@shraderlaw.com                        NELSON MULLINS RILEY &
8                                                     SCARBOROUGH LLP
          Mark S. O’Connor                            201 17th Street, NW / Suite 1700
9         BEUS GILBERT MCGRODER PLLC                  Atlanta, GA 30363
          701 N 44th St.
10        Phoenix, AZ 85008                             James R. Condo (005867)
          Telephone: 480.429.3000                       Kristine L. Gallardo (033975)
11        moconnor@beusgilbert.com                      SNELL & WILMER L.L.P.
12        Attorneys for Plaintiff Teresa                One Arizona Center
          M. Truitt, as administrator of the            400 E. Van Buren, Suite 1900
13        Estate of Margaret Moses                      Phoenix, Arizona 85004-2202

14                                                      Attorneys for Defendants C. R. Bard, Inc.
                                                        and Bard Peripheral Vascular, Inc.
15
16
17                                 CERTIFICATE OF SERVICE

18          I hereby certify that on November 23, 2020, the foregoing was electronically filed

19   with the Clerk of Court using the CM/ECF system which will automatically send email

20   notification of such filing to all attorneys of record.

21
                                                 /s/A. Layne Stackhouse
22
23
24
25
26
27
28

                                                    4
